DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-20 (Group II) in the reply filed on 9/27/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
With respect to claim 10, the term “a current product” renders the claim indefinite in that it is not clear if this term is intended to mean a product within the furnace or the term is intended to mean merely a product that will be currently processed by the furnace, rendering the scope of the claim indefinite.
With respect to claim 10, the term “associated with the product” renders the claim further indefinite in that it is not clear 0065actly how or in what manner the “test product” and the “current product” are related (are they substantially identical in composition or are they close to each other or connected for example) rendering the scope of the claim indefinite.
With respect to claims 10, 11 and 18-20, the term “based on” in these claims render the scope of the claims indefinite in that it is not clear what the actual relationships are between the recited parameters and results should be (with respect to claim 10 for example, it is not clear exactly what the relationship is between a baseline temperature profile and a measured temperature would be).
With respect to claims 13-15, the term ”associated thermal targets” renders the scope of the claims indefinite for substantially the same reasoning as expressed with respect to this term in claim 10 above, i.e. it is not clear how or in what manner the predicted thermal profile is actually related to a thermal target.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,799,712 to Austen et al (Austen et al). With respect to claims 9 and 18, Austen et al teaches a system and oven for producing a predicted thermal profile in a multi-zone oven or furnace (10) with a conveyor and having a plurality of zones (Z1-Z9) comprising a communication interface (12) connected to a plurality of sensors including temperature sensors (thermocouples), speed and entry sensors positioned within and at the various oven zones (see col. 1 line 55 to col. 2 line 15 and the claims for example), where the interface includes a processor and memory storing system configured to employ measured temperatures, speeds and entry data to calculate a predicted thermal profile and baseline temperature profile, thereby showing all aspects of claims 9 and 18.
With respect to claims 10-17, 19 and 20, Austen et al includes systems and instructions for  employing test products and measured and calculated target and actual thermal values for operation of the furnace and calculation of a predicted thermal profile as recited in the above claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0248965 A1 (the publication of the instant application) is also cited.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk